Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 13, 2015

                                       No. 04-14-00900-CV

                      IN THE INTEREST OF L.C. AND N.M., Children,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-PA-03030
                      Honorable Charles E. Montemayor, Judge Presiding

                                          ORDER
       The reporter’s record was due January 5, 2015, but was not filed. The court reporter is
reminded that, by statute, this appeal is accelerated, and is to take precedence over other matters.
TEX. FAM. CODE ANN. § 109.002(a) (West Supp. 2014).

        We therefore ORDER David R. Zarate, the court reporter, to file the reporter’s record on
or before January 23, 2015. The reporter is reminded that the reporter’s record is, as of the date
of this order, almost 10 days late, and that strict deadlines exist with regard to disposal of appeals
dealing with termination of parental rights. With regard to the appellate record, appellate courts
may not grant more than 30 days cumulatively with regard to extensions of time for the reporter’s
record. TEX. R. APP. P. 28.4(b).

        We further order the clerk of this court to serve a copy of this order on all counsel, the
court reporter, and the trial court.

                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of January, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court